Citation Nr: 1419977	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  12-07 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for diabetic retinopathy as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection coronary artery disease (CAD) as due to herbicide exposure.

4.  Entitlement to service connection for diabetic nephropathy as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for chronic sinusitis.

6.  Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as duodenitis.

9.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral pes planus (flat feet).

10.  Entitlement to service connection for flat feet.

11.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for duodenitis.

12.  Entitlement to an increased rating for right foot dishydrosis, currently evaluated as zero percent (noncompensable) disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1967, including service in Vietnam. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which-in pertinent part, denied the service-connection claims; reopened the flat foot and duodenitis claims and denied them on the merits; and, continued the noncompensable rating of the dishydrosis.  The Veteran perfected an appeal of all of those determinations.  Current jurisdiction of the claims file is exercised by the RO in Cleveland, Ohio.

The January 2011 examination reports reflect the Veteran reported he did not wish to pursue service connection claims for his CAD, sinusitis, flat feet, and diabetes-related claims.  As noted earlier, the Veteran appealed the decision on those claims; and, the examinations were conducted after his appeal.  The Board agrees with the Veteran's representative that the notations in the examination reports do not meet the requirements for withdrawal of an appeal, as the examiner is not the Veteran's representative.  See 38 C.F.R. § 20.204 (2013).  

The January 2009 rating decision also denied entitlement to service connection for bilateral hearing loss; tinnitus; type 2 diabetes mellitus as due to herbicide exposure; and entitlement to service connection for peripheral neuropathy of both upper and lower extremities as due to the diabetes mellitus.  The Veteran also appealed those determinations.  In a January 2012 rating decision, an RO decision review officer (DRO) granted service connection for diabetes mellitus and assigned an initial 20-percent rating; granted service connection for bilateral upper and lower extremity peripheral neuropathy and assigned an initial 10-percent rating for each extremity; granted service connection for tinnitus and assigned an initial 10-percent rating; granted service connection for left ear hearing loss and assigned an initial noncompensable rating; and, granted service connection for an adjustment disorder with mixed anxiety and depression and assigned an initial 30-percent rating.  The effective dates for all actions was in October 2008.

There is no indication in the claims file that the Veteran appealed either the initial rating or effective date assigned for the awards noted above.  Hence, those issues are no longer before the Board and will not be addressed in the decision below.  See 38 C.F.R. § 20.200 (2013); see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).
 
In additional to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.  Further, the SOC reflects the electronic treatment records in the Virtual claims file were considered by the RO.  Hence, the Board may also consider them without the necessity of a waiver from the Veteran or a remand.  See Disabled American Veterans, et al v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The issues of entitlement to service connection for flat feet; hypertension; chronic sinusitis; a GI disorder, and CAD are discussed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDINGS OF FACT

1.  A July 1970 rating decision denied entitlement to service connection for flat feet and duodenitis.  In the absence of an appeal or receipt of new and material evidence within one year of the decision, the July 1970 rating decision became final.

2.  The evidence added to the record since the July 1970 rating decision triggers the need for further assistance to the Veteran.

3.  The Veteran's right ear does not manifest with a hearing loss disability as defined by VA regulations.

4.  There are no currently diagnosed disorders of diabetic retinopathy or diabetic nephropathy.

5.  The Veteran's right foot dishydrosis manifests involves less than 5 percent of total body surface no exposed areas.



CONCLUSIONS OF LAW

1.  The July 1970 rating decision is final.  New and material evidence sufficient to reopen claims for entitlement to service connection for duodenitis and flat feet have been received.  The claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  The requirements for entitlement to service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2013).

3.  The requirements for entitlement to service connection for diabetic retinopathy are not met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310 (2013).

4.  The requirements for entitlement to service connection for diabetic nephropathy are not met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.

5.  The requirements for entitlement to service connection for PTSD are not met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).

6.  The requirements for a compensable evaluation for right foot dishydrosis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.31, 4.118, Diagnostic Code (DC) 7806 (7806).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed,  VA notified the Veteran in November 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and adequate notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The letter also informed the Veteran of the reasons his claim was previously denied and of what constituted new and material evidence.  The Board finds the November 2008 letter was time- and content-compliant.  See 38 C.F.R. § 3.159(b)(1); see also Kent v. Nicholson, 20 Vet. App. 1 (2006);  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The available service treatment records and VA outpatient treatment records are in the claims file, as are the reports of VA examinations which were conducted.  

The Board notes the assertions of the Veteran's representative that the remand should include examinations related to the diabetic retinopathy, and diabetic nephropathy claims.  The Veteran was afforded an adequate examination in November 2011, which included findings needed to determine whether the Veteran had either of the claimed disorders.  See 38 C.F.R. § 3.159(c)(4).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must fully consider the lay evidence.  Davidson v. Shinseki, 581 F.3d 1313.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Right Ear Hearing Loss

Organic diseases of the nervous system are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  VA deems sensorineural hearing loss as an organic disease of the nervous system.  See VA Under Secretary for Health Memorandum (October 1995); see also 38 U.S.C.A. §§ 1101; 38 C.F.R. §§ 3.307(a) and 3.309(a).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1131 (Fed. Cir. 2013); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Walker, supra; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  If a chronic disease is adequately demonstrated during service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 db or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley , 5 Vet. App. at 159.

Analysis

The September 1966 Report of Medical Examination For Enlistment reflects the audio examination showed the Veteran to have normal hearing prior to entering active service.  Evidence of a physical examination prior to release from active service is not of record.

The November 2011 examination report reflects the Veteran reported he was exposed to the noise of a combat environment while serving in Vietnam.  This included exposure to mortar fire, diesel engines, and working in close proximity to helicopter landing pads.

The audio examination revealed the right ear hearing acuity as follows:





HERTZ



500
1000
2000
3000
4000
AVERAGE
RIGHT
20
20
10
10
10


Speech discrimination was 100 percent.  The examiner noted the test results were valid, and they showed normal hearing in the right ear.

Although the RO properly conceded the Veteran's in-service noise exposure, the objective evidence on clinical examination shows there is no current right ear hearing loss disability as a result of his noise exposure.  Thus, the Board must deny the claim.  38 C.F.R. §§ 3.303, 3.385.

Diabetic Retinopathy and Nephropathy

In addition to the legal requirements for service connection discussed earlier, a disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998), rev'd on other grounds.

Service connection is in effect for type 2 diabetes mellitus.  Hence, the salient question is whether the diabetes has resulted in diabetic retinopathy or nephropathy.

Analysis

Claimed Diabetic Retinopathy

The November 2011 eye examination report reflects the examiner noted a diagnosis of type 2 diabetes without retinopathy.  Physical examination revealed uncorrected distance vision of 20/100 of the right eye, and 20/50 of the left.  Corrected distance vision was 20/40 or better in both eyes.  The examiner noted that there was on loss of vision field or other abnormalities.  Most notable is that the examination did not reveal diabetic retinopathy.  In light of this fact, there is no currently diagnosed disorder to which secondary service connection may attach.  38 C.F.R. § 3.310.

Claimed Nephropathy

The November 2011 examination report reflects the examiner noted diabetes is a systemic process that can have deleterious effects on Kidney function, which can lead to renal insufficiency.  The examiner noted further, however, that in the Veteran's case, his renal function was normal.  In light of this fact, there is no currently diagnosed disorder to which secondary service connection may attach, the claim is denied.  38 C.F.R. § 3.310.

PTSD

Legal Requirements

Entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f) and § 4.125 (requiring PTSD diagnoses to conform to the Diagnostic and Statistical Manual of Mental Disorders-IV (DSM-IV) as the governing criteria for diagnosing PTSD.  Parenthetically, the Board notes VA has not yet implemented DSM-V.
 
Credible supporting evidence is not required for combat stressors reported by a Veteran who participated in combat.  38 C.F.R. § 3.304(f)(3).  

If the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the Veteran's symptoms are related to the claimed stressor; and, (3) the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).

Evidence

In light of the Veteran's service in Vietnam, the RO specifically asked the examiner to conduct the examination for fear of hostile military activity in addition to the Veteran's other claimed stressors.

The December 2011 examination report reflects the examiner conducted a review of the claims file and the Veteran's electronic records as part of the examination.  The Veteran reported he served in Vietnam for four to six months.  His tour was shortened by his application for a hardship discharge due to his father's illness.  The Veteran denied any history of mental health treatment before or during his military service.  He attended therapy in the early 1980s for someone to talk to.  The Veteran denied having been prescribed any medication or hospitalization.  The Veteran denied any disciplinary problems in school or the military.

The Veteran's reported stressors were as follows: during basic training, another soldier pulled the pin on a grenade and let go of the clip, but he would not throw the grenade.  It detonated and killed three people.  The Veteran witnessed the aftermath, and he described feelings of horror.  The examiner noted the stressor met Criterion A of the diagnostic criteria.  Stressor Number 2 occurred in Vietnam.  The Veteran referenced Vietnamese employees who worked on the base.  He described an instance where trucks were wired with explosives during the night.  Fellow soldiers "killed a bunch of them," which the Board infers means a bunch of the Vietnamese employees.  The Veteran reported he saw the aftermath; watched them cart the bodies away and saw the blood.  The examiner noted the stressor met Criterion A.

The examiner noted the Veteran's symptoms related to those stressors did not meet the full diagnostic criteria for PTSD.  Those symptoms were depressed mood, anxiety, suspiciousness, chronic sleep impairment, and memory loss.  The examiner noted the Veteran denied flashbacks, and the severity of his reported dreams was mild.  He denied feeling cut off from others, and he expressed continued interest in hobbies, etc.  The Veteran reported he felt like he had one foot in the grave due to his medical problems.  The examiner opined the Veteran's sense of a foreshortened future was not related to his Vietnam stressors.  Hence, the examiner noted the Veteran did not meet Criteria B and C.  The examiner noted Criteria D was met due to the Veteran's hypervigilence and startle response.

The examiner noted the diagnostic tests administered to the Veteran did not suggest a diagnosis of PTSD.  On the civilian version of the PTSD Checklist, the Veteran met Criteria C and D but not B.  Other diagnostic tests revealed severe depression as well as anxiety.  The examiner noted the Veteran's treatment for anxiety in 1969.  The examiner noted that, even though the Veteran's test results and structured interview revealed subthreshold PTSD symptoms, they were not numerous or severe enough to represent PTSD.  Hence, the examiner did not diagnose PTSD.

The Board finds no contrary evidence in the treatment records in the claims file. In light of the objective findings on clinical examination, the Board finds the preponderance of the evidence is against service connection for PTSD.  38 C.F.R. § 3.303, 3.304(f).  The examiner diagnosed anxiety and depression related to the Veteran's general medical problems rather than his military service.  

As noted in the Introduction, a January 2012 rating decision granted service connection on that basis for the Veteran's current psychiatric disability diagnosed as adjustment disorder with mixed anxiety and depression.  Hence, all of the Veteran's psychiatric/psychological symptoms have been addressed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

New and Material Evidence

The SOC reflects the RO reopened the GI and flat feet claims and denied them on the merits.  Nonetheless, the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claims.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001).  Thus, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.

In the interest of brevity, the Board agrees with the assessment of the evidence by the RO and finds the RO properly reopened the claims on the basis of the evidence added to the record since the 1970 rating decision.  See 38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Increased Rating

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran is entitled to a staged rating for any part of the rating period on appeal where the evidence shows either of his disabilities manifested at a more severe rate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

By way of history, a July 1970 rating decision granted service connection for the right foot dishydrosis and assigned an initial noncompensable rating, effective in October 1969.  VA received the Veteran's current claim for an increased rating on October 20, 2008.

The skin rating criteria were revised after VA received the Veteran's claim, effective October 23, 2008.  The revised criteria only apply to claims filed on or after October 23, 2008, and to those claims where a request for consideration of the new criteria has been received.  See 73 Fed. Reg. 54708 (Sept. 23, 2008); see also 77 Fed. Reg. 2909 (Jan. 12, 2012) (correcting the applicability-date language for the revised rating criteria for scars).  

As the claim for an increased rating was filed prior to the effective date of the revised criteria, and the Veteran has not requested consideration of his claim under the revised criteria, those criteria are not for application.  Thus, all diagnostic codes discussed herein are the versions in effect prior to October 23, 2008.  As the RO also considered the former criteria, the Veteran is not prejudiced by the Board's application of the criteria in effect prior to October 23, 2008.

The RO evaluated the Veteran's skin disorder as dermatitis or eczema under DC 7806.  See 38 C.F.R. § 4.118.  The Board notes that the change in the law did not impact DC 7806, the relevant code section in this case.



Rating Criteria

Under DC 7806, a noncompensable rating is warranted when less than 5 percent of the entire body or exposed areas are affected, and no more than topical therapy is required during the past 12-month period.  A 10-percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or exposed areas are affected; or with intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, is required for a total duration of less than six weeks during the past 12-month period.  A 30-percent rating is warranted for dermatitis or eczema affecting 20 to 40 percent of the entire body or exposed areas, or that requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60-percent rating is warranted for dermatitis or eczema affecting more than 40 percent of the entire body or exposed areas, or that requires constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period.  DC 7806 also allows for a rating for disfigurement of the head, face, or neck under DC 7800 where applicable.

The November 2011 examination report reflects the examiner reviewed the claims file as part of the examination.  The examiner noted the Veteran denied the presence of any lesions related to dishydrosis, and he reported he had not noticed any vesicles or pruritis.  The examiner noted the Veteran did not manifest any systemic symptoms related to his foot skin disorder.  The Veteran also denied any treatment other than topical over the prior 12 months.

Physical examination revealed no active symptomatology of the right foot.  The examiner noted no body surface area was affected.

In light of the objective finding on clinical examination, the Board finds the Veteran's right foot dishydrosis continues to more nearly approximate a noncompensable rating.  38 C.F.R. §§ 4.10, 4.31, 4.118, DC 7806.


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for diabetic retinopathy as secondary to service-connected diabetes mellitus is denied.

Entitlement to service connection for diabetic nephropathy as secondary to service-connected diabetes mellitus is denied.

Entitlement to service connection for PTSD is denied.

New and material evidence has been received to reopen a claim for entitlement to service connection for flat feet.  The claim is reopened.  The appeal is granted solely to that extent.

New and material evidence has been received to reopen a claim for entitlement to service connection for duodenitis.  The claim is reopened.  The appeal is granted to that extent.

Entitlement to an increased rating for right foot dishydrosis is denied.


REMAND

The Veteran did not receive the examination related to his claimed heart disorder that was arranged.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes to provide an examination, it must be an adequate examination), overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  The other examination reports require clarification.

Accordingly, the case is REMANDED for the following action:

1.  Arrange a cardiology examination to determine if the Veteran has a heart disorder that is presumed to be associated with herbicide exposure.  All indicated diagnostic tests will be conducted.  The examiner should review the claims folder.

3.  Arrange an examination to determine if the Veteran has a current sinusitis disorder.  If so, ask the examiner to opine if there is at least a 50-percent probability that any Veteran's currently diagnosed chronic sinusitis disorder is causally related to the Veteran's active service.  The examiner should review the claims folder.  The examiner should provide a full explanation for any opinion.

4.  Arrange a foot examination.  The examiner should review the claims folder.  Ask the examiner to opine if there is at least a 50-percent probability that the Veteran's currently diagnosed bilateral flat foot is causally related to the flat foot noted in the service treatment records and at the June 1970 VA examination.  Inform the examiner that a previous denial of the claim is not a relevant factor in determining the presence of absence of a nexus with active service.  The examiner should provide a full explanation for any opinion.

5.  Send the claims file to the examiner who conducted the November 2011 GI and hypertension examinations.

The November 2011examination report reflects the examiner noted the February 1970 private diagnosis of duodenitis may have been an erroneous diagnosis because no endoscopy was conducted, and it was not made by a gastroenterologist; but the examiner did not indicate what the proper diagnosis may have been.  Advise the examiner that symptoms are more relevant than the label attached to them.

Ask the examiner to opine, based on the October 1969 VA Discharge Summary and other evidence of record, whether there is at least a 50-percent probability that the Veteran's currently diagnosed GI disorder is causally related to the symptoms noted in the October 1969 Summary, which notes a 4-year history.  A 4-year history would extend back into the Veteran's active service.  The examiner should consider the factor in opining whether there is at least a 50-percent probability that the Veteran's currently diagnosed GI disorder is causally related to the Veteran's active service.

Inform the examiner that a previous denial of the claim is not a relevant factor in determining the presence of absence of a nexus with active service.  The examiner should provide a full explanation for any opinion rendered.  If the requested opinion cannot be provided, the examiner should explain why, to include what additional evidence would be needed to render the opinion.

6.  As concerns the hypertension, the same examiner opined there is no causal connection between the Veteran's diabetes mellitus and his hypertension.  Ask the examiner to opine whether there is at least a 50-percent probability that the Veteran's service-connected diabetes mellitus aggravates, that is, chronically worsens, the hypertension.  A full explanation should be provided for any opinion rendered.

In the event the examiner who conducted either of the above noted examinations is no longer available, refer the claims file to an equally qualified examiner.

Should the examiner advise the requested opinion cannot be rendered without an examination of the Veteran, the AOJ will arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

7.  If the decision remains in any way adverse to the Veteran, issue a supplemental SOC (SSOC).

The case should thereafter be returned to the Board, if in order.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


